NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            12-SEP-2022
                                            07:50 AM
                                            Dkt. 69 OAWST

                        NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I

                    ST. FRANCIS MEDICAL CENTER,
                        Petitioner-Appellee,
                                 v.
                      DF, Respondent-Appellee,
                                and
       TRUSTEES OF THE ESTATE OF BERNICE PAUAHI BISHOP dba
            KAMEHAMEHA SCHOOLS, Respondents-Appellants


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                   (Case No. 1CSP-XX-XXXXXXX)


            ORDER APPROVING STIPULATION TO DISMISS APPEAL
     (By:    Ginoza, Chief Judge, Nakasone and McCullen, JJ.)

          Upon consideration of the Stipulation for Dismissal of
Appeal with Prejudice (Stipulation) filed September 6, 2022, by
Respondents-Appellants Trustees of the Estate of Bernice Pauahi
Bishop dba Kamehameha Schools, the papers in support, and the
record, it appears that:
          (1) the appeal has been docketed;
          (2) pursuant to Hawai#i Rules of Appellate Procedure
Rule 42(b), the parties stipulate to dismiss the appeal with
prejudice and bear their own attorneys' fees and costs;
          (3) the Stipulation is dated and signed by counsel for
all parties appearing in the appeal.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Therefore, IT IS HEREBY ORDERED that the Stipulation is
approved and the appeal is dismissed with prejudice. The parties
shall bear their own attorneys' fees and costs.
          DATED: Honolulu, Hawai#i, September 12, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  2